FILED
MEMORANDUM DECISION
                                                                         Mar 29 2016, 6:03 am

Pursuant to Ind. Appellate Rule 65(D),                                        CLERK
                                                                          Indiana Supreme Court
this Memorandum Decision shall not be                                        Court of Appeals
                                                                               and Tax Court
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Elizabeth A. Bellin                                     Gregory F. Zoeller
Elkhart, Indiana                                        Attorney General of Indiana
                                                        Ian McLean
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Paul Patterson,                                         March 29, 2016
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        20A03-1504-CR-123
        v.                                              Appeal from the Elkhart Superior
                                                        Court
State of Indiana,                                       The Honorable Charles C. Wicks,
Appellee-Plaintiff.                                     Judge
                                                        Trial Court Cause No.
                                                        20D05-1405-FD-487



Pyle, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A03-1504-CR-123| March 29, 2016               Page 1 of 19
                                         Statement of the Case
[1]   Paul Patterson (“Patterson”) appeals his convictions, following a jury trial, for

      Class D felony possession of cocaine1 and Class A misdemeanor possession of a

      synthetic drug or a synthetic look alike substance.2


                                                       Issues
                 1. Whether the trial court abused its discretion by overruling
                 Patterson’s Batson challenge to the State’s peremptory challenge.

                 2. Whether sufficient evidence supports Patterson’s convictions.


                                                       Facts
[2]   On May 3, 2014, around 9:00 a.m., Elkhart County Sheriff’s Department Patrol

      Officer Shannon Stanfill (“Officer Stanfill”) was driving his patrol car in Elkhart

      County when another oncoming vehicle, which was driven by Patterson, drove

      into the officer’s lane of travel and nearly struck the officer’s vehicle. Officer

      Stanfill, who also noticed that Patterson was not wearing a seatbelt, made a U-

      turn, activated his emergency lights, and stopped Patterson’s car.3




      1
        IND. CODE § 35-48-4-6(a). We note that, effective July 1, 2014, a new version of the possession of cocaine
      statute was enacted and that Class D felony possession of cocaine is now a Level 6 felony. Because Patterson
      committed his offense in May 2014, we will apply the statute in effect at that time.
      2
          I.C. § 35-48-4-11.5(c).
      3
        Officer Stanfill had video equipment in his vehicle and on his person, so the stop of Patterson’s car was
      recorded. The video was admitted into evidence as State’s Exhibit 2 and played for the jury. The record on
      appeal, however, does not contain a copy of the video because the trial court reporter did not include an
      Exhibit Volume when transmitting the Transcript.

      Court of Appeals of Indiana | Memorandum Decision 20A03-1504-CR-123| March 29, 2016             Page 2 of 19
[3]   As Officer Stanfill walked toward Patterson’s car, he noticed that the car’s

      license plate was expired. When the officer got to the car, Patterson was in the

      driver’s seat, Mark Turbin (“Turbin”) was sitting in front passenger seat, and

      Reginald Crowder (“Crowder”) was sitting in the rear passenger seat. The

      officer noticed that Crowder had an open alcoholic beverage container in

      between his feet.


[4]   When Officer Stanfill checked the vehicle’s registration, he learned that it was

      registered in the name of Gladys Dewey (“Dewey”). Patterson had purchased

      the car in November 2013 but had failed to register it in his name. Upon

      discovering that the car was not properly registered, the officer cited Patterson

      for the infractions of having a false registration and for failing to wear a seatbelt.

      Officer Stanfill told Patterson that the car would have to be impounded, and

      Patterson was “upset as anybody would be.” (Tr. 107).


[5]   The officer called for backup, and Elkhart Police Department Corporal

      Christopher Bella (“Corporal Bella”) arrived at the scene. Officer Stanfill then

      had Patterson and the two other men exit the car, and he patted them down.

      When patting down Crowder, Officer Stanfill found a new glass pipe that

      “appeared to be a crack pipe[.]” (Tr. 130). At that point, the officer detained

      Crowder and informed Patterson and Turbin that they were “free to leave[.]”

      (Tr. 110).


[6]   Before Officer Stanfill started to inventory the vehicle, he asked Patterson if he

      wanted to get anything out of the car, and Patterson responded that he did.


      Court of Appeals of Indiana | Memorandum Decision 20A03-1504-CR-123| March 29, 2016   Page 3 of 19
      Patterson went to the front driver’s side door and “collected some belongings

      and papers . . . out of the vehicle and put them in a grocery sack.” (Tr. 110).

      Upon leaving the car, Patterson locked the front driver’s side door.


[7]   Officer Stanfill unlocked the car via the passenger-side door and started to

      inventory it. The officer found a clear baggie corner with a knot tied in it under

      the front driver’s seat area near the center console. (Tr. 115). He then found

      two bags of “iBlown”4 under the front driver’s seat floor mat. Additionally, he

      found a piece of steel wool under the front passenger seat, which the officer

      testified was commonly used as a filter when smoking crack cocaine. Officer

      Stanfill arrested Patterson, who accused the officer of “plant[ing] the drugs” in

      his car. (Tr. 123). The substance in the baggie corner was later tested and

      determined to “contain [a] cocaine base” or more commonly referred to as

      crack cocaine. (Tr. 196). The substance in the iBlown package was later tested

      and determined to contain the synthetic drug “AB-FUBINACA.” (Tr. 200).


[8]   The State charged Patterson with Class D felony possession of cocaine and

      Class A misdemeanor possession of a synthetic drug or a synthetic look alike

      substance. The trial court held a two-day jury trial on February 5 and 6, 2015.

      During voir dire, the trial court asked the jury pool if anyone had any prior

      convictions, and Juror #5 stated that she had just been convicted of operating

      while intoxicated (“OWI”) the preceding month and that she was on probation.



      4
       “iBlown” is “a common manufactured name for a synthetic drug package that is in the shape of an I-
      phone[.]” (Tr. 116).

      Court of Appeals of Indiana | Memorandum Decision 20A03-1504-CR-123| March 29, 2016           Page 4 of 19
      Juror #5 also indicated that she had been awake since the previous day and was

      tired. While Patterson’s counsel was questioning the jury pool, Juror #4 stated

      that she was “kind of having an anxiety attack” and was having difficulty

      breathing. (Tr. 52).


[9]   When Patterson’s counsel questioned the jury pool about the concept that a

      person is innocent until proven guilty, he asked Juror #12 if she was

      “comfortable” with basing her verdict upon the evidence presented, and she

      responded, “I don’t know. Sometimes I think that – I don’t know.” (Tr. 45).

      Patterson’s counsel told Juror #12 that “there are certain rules and laws that . . .

      jurors ha[d] to follow” and then asked her if she would be “comfortable with

      the fact that [she] c[ould] only go on what is evidence when making [her]

      decision[,]” Juror #12 responded, “No.” (Tr. 45). Juror #12 further stated:

              Well evidence is important but sometimes I don’t know. I know
              you can’t go back on the person’s past of what has been in the
              past, you know what I mean, you have to go on what’s the
              present now. It – and that’s what I’m assuming that you have to
              do. What is present instead of the past so you have to . . .

      (Tr. 45-46). Juror #12 also stated that she did not “like the idea that [she] ha[d]

      to see a person as guilty of something” and that she thought it was difficult to

      pass judgment on someone. (Tr. 46). She also stated that she did not “want to

      say a person has to go to jail you know and stuff and determine their [sic] – ah –

      their [sic] livelihood, you know, what their [sic] future’s going to be and

      everything . . . It’s kind of hard for me to be that sometimes you know what I



      Court of Appeals of Indiana | Memorandum Decision 20A03-1504-CR-123| March 29, 2016   Page 5 of 19
       mean.” (Tr. 46). After Patterson’s counsel told Juror #12 that the trial court

       would determine any sentence, she responded:


               Yeah. But you know I might hold out if I think somebody’s
               innocent or something like that. I might be and then I might not
               even change my mind you know that I mean. I say we’ll [sic]
               you know that’s just the way I feel and that’s just the way it’s
               going to be you know.

       (Tr. 47).


[10]   Following the conclusion of voir dire, the trial court held a bench conference to

       discuss any strikes that the parties had.5 The following discussion occurred

       between the trial court and the parties:


               THE COURT: Well [the State is] challenging juror[] number 4,
               5, and 12 for cause. Do you have any Mr. [Patterson]?

               [PATTERSON’S COUNSEL]: Could I find out what the cause
               is for? Do you know why [the State is] asking for cause?

               THE COURT: You realize you’ll be removing all the Black
               jurors from this jury?

               [STATE]: I gave a reason, it had nothing to do with race and the
               reasons – I stated in my . . . inaudible – challenge for cause.




       5
         The transcript contains the following notation: “(Bench conference held).” (Tr. 65). From the content of
       the transcribed discussion between the parties contained thereafter in the transcript, it appears that either
       some of the bench conference was not transcribed or that the State handwrote its reasons for cause on a paper
       that was then given to the trial court. Given the apparent incompleteness of the content of the bench
       conference during voir dire, Patterson should have prepared a verified statement of the evidence pursuant to
       Indiana Appellate Rule 31 to reconstruct the inaudible portions of the transcript that may have provided
       more clarity regarding the specific reasons for the State’s challenges.

       Court of Appeals of Indiana | Memorandum Decision 20A03-1504-CR-123| March 29, 2016              Page 6 of 19
               [PATTERSON’S COUNSEL]: Well I would object because I
               think – inaudible – you’re not disqualified for being a jury – I
               think they both testified that they could not be an impartial juror
               and I think both of them could be fair and impartial jurors and I
               think it’s pretextual.

               THE COURT: Well [Juror #] 5 I don’t know if she was asked
               about prior convictions.

               [STATE]: You asked the whole jury about prior convictions and
               all she said was the OWI. I have the – I have the –

               THE COURT: She did say she would have trouble staying
               awake.

       (Tr. 65-66). The trial court then questioned Juror #5 about whether she “would

       be too sleepy to stay awake during th[e] trial[,]” and Juror #5 nodded her head

       in the affirmative. (Tr. 66).


[11]   The trial court then ruled on the challenge to this juror, and the parties further

       discussed the State’s challenges for cause:

               THE COURT: I’ll grant [the State’s] challenge for cause on
               [Juror] number 5. Considering [Juror] number 4[,] you’ve got
               anxiety attack. I didn’t hear any of that.

               [STATE]: Didn’t she say that to [Patterson’s counsel] when [he]
               asked her a question about the pen?

               [PATTERSON’S COUNSEL]: Yes. She said she was having an
               anxiety attack and I said – I think I said will you be okay and she
               said yes.

       (Tr. 66). The trial court then questioned Juror #4, asking her if she would have

       difficulty serving on the jury because of her anxiety. After she responded that

       Court of Appeals of Indiana | Memorandum Decision 20A03-1504-CR-123| March 29, 2016   Page 7 of 19
       she would, the trial court granted the State’s challenge for cause and struck

       Juror #4.


[12]   The trial court and the parties then discussed the State’s challenge to Juror #12:


               THE COURT: . . . Number 11. That’s the other Black juror.
               Well my notes say that [Juror] number 12 it was difficult to judge
               – ah – to not want anybody to go to jail, might hold out if she
               thought they were innocent. That’s what I have.

               [STATE]: She also stated during the questioning of her that she
               couldn’t just – she would need someone to prove they were
               telling the truth rather than waiting for them to give – rather than
               – an instruction telling the truth until they gave her a reason to –
               inaudible.

               THE COURT: I didn’t pick up that comment in my notes.

               [PATTERSON’S COUNSEL]: Inaudible – any indication –
               inaudible.

               THE COURT: I’m going to deny cause. Do you still want the
               preempt?

               [STATE]: Does the Batson challenge still stand for the
               preemptory?

               THE COURT: What?

               [STATE]: Does the Batson challenge still stand for the
               preemptory strike?

               THE COURT: Well I’m saying you may have a potential issue
               there; you’re removing all the Black jurors from the panel.

               [STATE]: Not without stating the reasons?


       Court of Appeals of Indiana | Memorandum Decision 20A03-1504-CR-123| March 29, 2016   Page 8 of 19
                  THE COURT: I’m sorry you what?

                  [STATE]: I would like to keep my preemptory strike.

                                                           *****

                  [PATTERSON’S COUNSEL]: Inaudible – show on the record
                  that I continue my Batson challenge.

                  THE COURT: Okay. Batson actually applies when you show a
                  pattern. We do have two being challenged, one for a valid cause
                  and I’ve denied cause though the State is indicating that she
                  would be unable to follow instructions which would not truly be
                  a racial reason so I’ll overrule [Patterson’s] objection. The
                  challenges stand. Inaudible.

                  [PATTERSON’S COUNSEL]: Okay.

       (Tr. 67-68). The trial court then excused Juror #4, Juror #5, and Juror #12. 6


[13]   During the trial, the State presented evidence regarding the facts of the offense

       as set forth above. The State also played State’s Exhibit 2, Officer Stanfill’s

       video footage of the stop.7 Patterson’s defense was that Crowder, who was

       seated in the back passenger seat, may have placed the drugs in the front

       driver’s side of the car and under the front driver’s side mat. The trial court

       instructed the jury on constructive possession, and the jury found Patterson

       guilty as charged.




       6
        The trial court also excused Juror #11, but the record does not reveal the basis for her removal. Patterson
       does not challenge the removal of Juror #11 on appeal.
       7
           Again, this exhibit and all other exhibits were not transmitted to this Court.


       Court of Appeals of Indiana | Memorandum Decision 20A03-1504-CR-123| March 29, 2016               Page 9 of 19
[14]   When sentencing Patterson, the trial court imposed concurrent sentences on his

       convictions. Specifically, the trial court imposed a 720-day sentence for

       Patterson’s Class D felony possession of cocaine conviction and ordered it to be

       executed in the Department of Correction. For his Class A misdemeanor

       conviction, the trial court imposed a concurrent 360-day sentence and

       determined that this sentence had been satisfied by his time served. Patterson

       now appeals.8


                                                      Decision
[15]   Patterson argues that: (1) the trial court erred by denying his Batson challenge;

       and (2) the State did not present sufficient evidence to support his two

       convictions.


       1. Batson Challenge


[16]   Patterson first contends that the trial court erred by denying his challenge,

       alleging that the State had improperly exercised its peremptory challenge to

       strike an African-American juror from the potential jury pool in violation of

       Batson v. Kentucky, 476 U.S. 79 (1986).




       8
        Before Patterson filed his Appellant’s Brief, he sought a motion to stay the direct appeal and to remand for a
       hearing on a proposed verdict form for the lesser included offense of possession of a synthetic drug, and our
       Court granted the motion. The trial court held a hearing and had the trial court clerk re-certify the Clerk’s
       Record. This verdict form is not at issue in this appeal.

       Court of Appeals of Indiana | Memorandum Decision 20A03-1504-CR-123| March 29, 2016              Page 10 of 19
[17]   Our Indiana Supreme Court has set forth the following explanation of and

       standard of review for a Batson challenge:


               Purposeful racial discrimination in selection of the venire violates
               a defendant’s right to equal protection because it denies him the
               protection that a trial by jury is intended to secure. The
               exclusion of even a sole prospective juror based on race,
               ethnicity, or gender violates the Fourteenth Amendment’s Equal
               Protection Clause.

               Pursuant to Batson and its progeny, a trial court must engage in a
               three-step process in evaluating a claim that a peremptory
               challenge was based on race. First, a defendant must make a
               prima facie showing that a peremptory challenge has been
               exercised on the basis of race; second, if that showing has been
               made, the prosecution must offer a race-neutral basis for striking
               the juror in question; and third, in light of the parties’
               submissions, the trial court must determine whether the
               defendant has shown purposeful discrimination. A step two
               explanation is considered race-neutral if, on its face, it is based on
               something other than race. Although the burden of persuasion
               on a Batson challenge rests with the party opposing the strike, the
               third step—determination of discrimination—is the “duty” of the
               trial judge. The trial court evaluates the persuasiveness of the
               step two justification at the third step. It is then that implausible
               or fantastic justifications may (and probably will) be found to be
               pretexts for purposeful discrimination. Also, at the third stage,
               the defendant may offer additional evidence to demonstrate that
               the proffered justification was pretextual.

               Upon appellate review, a trial court’s decision concerning
               whether a peremptory challenge is discriminatory is given great
               deference, and will be set aside only if found to be clearly
               erroneous.




       Court of Appeals of Indiana | Memorandum Decision 20A03-1504-CR-123| March 29, 2016   Page 11 of 19
       Cartwright v. State, 962 N.E.2d 1217, 1220-21 (Ind. 2012) (internal citations and

       quotation marks omitted).


[18]   Patterson acknowledges that steps one and two of the Batson analysis were

       without issue, thus acknowledging that the State had provided a race-neutral

       reason for striking Juror #12. Instead, he raises a procedural-like challenge and

       contends that the trial court failed to comply with the third step of the Batson

       analysis. Specifically, Patterson asserts that the trial court was “obligated to

       further inquire into the State’s response with respect to Juror number twelve

       and that it should have questioned Juror #12. (Patterson’s Br. 10). We

       disagree.


[19]   Patterson has misconstrued the third step in the Batson analysis. Contrary to

       Patterson’s assertion, the trial court is not required to engage in further

       investigation or to conduct “further meaningfully voir dire examination” of a

       juror. (Patterson’s Br. 12). “At the third and last stage of a Batson inquiry, in

       light of the parties’ submissions, the trial court must determine whether the

       defendant has shown purposeful discrimination.” Addison v. State, 962 N.E.2d
1202, 1209 (Ind. 2012) (citations and internal quotation marks omitted). “The

       issue [in the third Batson step] is whether the trial court finds the prosecutor’s

       race-neutral explanation credible.” Id. at 1210.9




       9
         Our Indiana Supreme Court has explained that “‘[t]he State’s failure to engage in any meaningful voir dire
       examination on a subject the State alleges it is concerned about is evidence suggesting that the explanation is
       a sham and a pretext for discrimination.’” Addison, 962 N.E.2d at 1215 (quoting Miller–El v. Dretke, 545 U.S.

       Court of Appeals of Indiana | Memorandum Decision 20A03-1504-CR-123| March 29, 2016               Page 12 of 19
[20]   Here, the State sought to use a peremptory strike on Juror #12. From what has

       been transcribed in the transcript, it appears that the State sought to strike Juror

       #12 because she had made statements suggesting that she would be unable to

       follow the trial court’s instructions. The trial court determined that the State’s

       reason was race-neutral, and it denied Patterson’s Batson challenge and made

       some additional “[i]naudible” remarks. (Tr. 68). While the transcribed portion

       of the trial court’s ruling does not contain a statement indicating that the trial

       court specifically determined the State’s proffered reason to be credible, we will

       infer that the trial court’s ultimate denial of Patterson’s Batson challenge to

       support such a determination, especially where Patterson “offered the trial court

       no reason to cast doubt on the State’s explanation for the strike” and is

       challenging only the procedural aspect of the trial court’s ruling in the third step

       of the Batson analysis. See Addison, 962 N.E.2d at 1210 (explaining that while it

       is technically “incorrect” for a trial court to “conflate” the second and third step

       of a Batson inquiry, the defendant had “offered the trial court no reason to cast

       doubt on the State’s explanation for the strike”).10 See also Ford v. State, 704
N.E.2d 457, 461 (Ind. 1998) (explaining that an “[a]ppellant bears the burden of

       presenting a record that is complete with respect to the issues raised on




       231, 246 (2005)) (emphasis added) (additional citation and internal quotation marks omitted). There is,
       however, no requirement for the trial court to engage in such additional voir dire when ruling on a Batson
       challenge.
       10
         In Addison, the defendant raised an appellate argument challenging the substantive nature of the trial
       court’s ruling that he had not raised at trial (specifically arguing that the State’s reason for striking the
       minority juror was pretextual because the voir dire record showed that non-minority venirepersons gave
       similar responses and were not stricken), and our supreme court reviewed the appellate argument under a
       fundamental error analysis. Here, however, Patterson makes no such appellate argument.

       Court of Appeals of Indiana | Memorandum Decision 20A03-1504-CR-123| March 29, 2016                Page 13 of 19
       appeal”), reh’g denied; Ind. Appellate Rule 31(A) (providing a procedural

       method for an appellant to recreate the content of an argument or testimony

       from a trial where “no Transcript of all or part of the evidence is available”).


       2. Sufficiency of Evidence


[21]   Patterson argues that the evidence was insufficient to support his convictions

       for Class D felony possession of cocaine and Class A misdemeanor possession

       of a synthetic drug or a synthetic look alike substance.


               When reviewing the sufficiency of the evidence to support a
               conviction, appellate courts must consider only the probative
               evidence and reasonable inferences supporting the verdict. It is
               the fact-finder’s role, not that of appellate courts, to assess
               witness credibility and weigh the evidence to determine whether
               it is sufficient to support a conviction. To preserve this structure,
               when appellate courts are confronted with conflicting evidence,
               they must consider it most favorably to the trial court’s ruling.
               Appellate courts affirm the conviction unless no reasonable fact-
               finder could find the elements of the crime proven beyond a
               reasonable doubt. It is therefore not necessary that the evidence
               overcome every reasonable hypothesis of innocence. The
               evidence is sufficient if an inference may reasonably be drawn
               from it to support the verdict.

       Drane v. State, 867 N.E.2d 144, 146-47 (Ind. 2007) (internal quotation marks

       and citations omitted) (emphasis in original).


[22]   At the time of Patterson’s crime, the possession of cocaine statute, INDIANA

       CODE § 35-48-4-6(a), provided that “[a] person who, without a valid

       prescription or order of a practitioner acting in the course of the practitioner’s


       Court of Appeals of Indiana | Memorandum Decision 20A03-1504-CR-123| March 29, 2016   Page 14 of 19
       professional practice, knowingly or intentionally possesses cocaine (pure or

       adulterated) . . . commits possession of cocaine . . . , a Class D felony[.]”

       Additionally, the possession of a synthetic drug or a synthetic look alike

       substance statute, INDIANA CODE § 35-48-4-11.5(c), provided that “[a] person

       who knowingly or intentionally possesses a synthetic drug or synthetic drug

       lookalike substance commits possession of a synthetic drug or synthetic drug

       lookalike substance, a Class A misdemeanor.”


[23]   It is well-established that possession of an item may be either actual or

       constructive. See Lampkins v. State, 682 N.E.2d 1268, 1275 (Ind. 1997), modified

       on reh’g, 685 N.E.2d 698 (Ind. 1997). Constructive possession, which is

       applicable in this case, occurs when a person has: (1) the capability to maintain

       dominion and control over the item; and (2) the intent to maintain dominion

       and control over it. Id.


[24]   The capability element of constructive possession is met when the State shows

       that the defendant is able to reduce the controlled substance to the defendant’s

       personal possession. Goliday v. State, 708 N.E.2d 4, 6 (Ind. 1999).

       Additionally, “[a] trier of fact may infer that a defendant had the capability to

       maintain dominion and control over contraband from the simple fact that the

       defendant had a possessory interest in the premises on which an officer found

       the item.” Gray v. State, 957 N.E.2d 171, 174 (Ind. 2011). See also Goliday, 708
N.E.2d at 6 (explaining that “[p]roof of a possessory interest in the premises in

       which the illegal drugs are found is adequate to show the capability to maintain



       Court of Appeals of Indiana | Memorandum Decision 20A03-1504-CR-123| March 29, 2016   Page 15 of 19
       control and dominion over the items in question”) (quoting Davenport v. State,

       464 N.E.2d 1302, 1307 (Ind. 1984), cert. denied).


[25]   The intent element of constructive possession is shown if the State demonstrates

       the defendant’s knowledge of the presence of the contraband. Goliday, 708
N.E.2d at 6. A defendant’s knowledge may be inferred from either the

       exclusive dominion and control over the premises containing the contraband, or

       if the control is non-exclusive, evidence of additional circumstances pointing to

       the defendant’s knowledge of the presence of contraband. Id. These additional

       circumstances may include: “(1) a defendant’s incriminating statements; (2) a

       defendant’s attempting to leave or making furtive gestures; (3) the location of

       contraband like drugs in settings suggesting manufacturing; (4) the item’s

       proximity to the defendant; (5) the location of contraband within the

       defendant’s plain view; and (6) the mingling of contraband with other items the

       defendant owns.” Gray, 957 N.E.2d at 175.


[26]   Patterson, contends that the evidence was not sufficient to support his two

       convictions, arguing that the State failed to prove that he had constructive

       possession of these two substances. Specifically, he contends that there were no

       “circumstances to show that he knew of the contraband or had an ability to

       control it.” (Patterson’s Br. 8). We disagree.


[27]   Turning to the capability element, we note that the evidence reveals that the

       drugs were found in Patterson’s car that he was driving. Specifically, the drugs

       were found on the floor of the front driver’s side—the cocaine was in a baggie


       Court of Appeals of Indiana | Memorandum Decision 20A03-1504-CR-123| March 29, 2016   Page 16 of 19
       on the floor of the driver’s side near the console and the synthetic drug was

       under the driver’s floor mat. Patterson attempts to suggest that the evidence

       was “unclear” regarding what side of the car the drugs were found. (Patterson’s

       Br. 14). Our review of the record reveals that Officer Stanfill testified that the

       drugs were found on the front driver’s side. Patterson’s challenge is nothing

       more than a request to reweigh the evidence and reassess the witness’s

       testimony, which we will not do. See Drane, 867 N.E.2d at 146. From the

       evidence presented, the jury could have reasonably inferred that Patterson was

       able to reduce the contraband to his personal possession and that he, therefore,

       had the capability to maintain dominion and control over the items. See

       Goliday, 708 N.E.2d at 6; Woods v. State, 640 N.E.2d 1089, 1091 (Ind. Ct. App.

       1994) (holding that the defendant had capability to maintain dominion and

       control over drugs found in the car he was driving and under the car seat where

       he was sitting).


[28]   In regard to the intent element of constructive possession, Patterson suggests

       that there was not sufficient evidence to satisfy this element, arguing that he did

       not have exclusive control of the car because it had passengers; he did not make

       any furtive movements or incriminating statements; he did not attempt to flee;

       and the drugs were not in plain view.


[29]   While there was no evidence of these specific additional circumstances, the

       State is not required to prove all additional circumstances when showing that a

       defendant had the intent to maintain dominion and control over contraband.

       See Gee v. State, 810 N.E.2d 338, 344 (Ind. 2004) (explaining that the additional

       Court of Appeals of Indiana | Memorandum Decision 20A03-1504-CR-123| March 29, 2016   Page 17 of 19
       circumstances “are not exclusive” and that “the State is required to show that

       whatever factor or set of factors it relies upon in support of the intent prong of

       constructive possession, those factors or set of factors must demonstrate the

       probability that the defendant was aware of the presence of the contraband and

       its illegal character”).


[30]   Here, the evidence presented demonstrated the probability that Patterson was

       aware of the presence of the contraband. The State presented evidence that

       Patterson had owned the vehicle and had been the only person to drive the car

       since he bought it in November 2013. The State also presented evidence that

       the drugs were found in close proximity to Patterson, who had been driving the

       car. Specifically, the synthetic drug was under the front driver’s floor mat, and

       the cocaine was in a knotted up baggie corner on the floor of the driver’s side

       near the console. Officer Stanfill testified that the baggie corner indicated a

       potential for drug use. Additionally, the State presented evidence that one of

       the passengers had an unused glass pipe that could be used as a crack pipe; that

       a piece of steel wool, which was frequently used as a filter to smoke crack

       cocaine, was found under the front passenger seat; and that Patterson had a

       lighter on him. The evidence also showed that after Patterson had been

       allowed to return his car, he went to the front driver’s side door, removed some

       items, and locked that door. Additionally, after Officer Stanfill arrested

       Patterson, he accused the officer of planting the drugs in the car. Officer

       Stanfill also testified that he did not see anyone, other than Patterson, access the

       driver’s side front area of the car.


       Court of Appeals of Indiana | Memorandum Decision 20A03-1504-CR-123| March 29, 2016   Page 18 of 19
[31]   From this evidence, the jury could have reasonably determined that Patterson

       had the intent to maintain dominion and control and that he constructively

       possessed the contraband. See, e.g., Woods, 640 N.E.2d at 1091 (explaining that

       “[c]onstructive possession of items found in a vehicle may be imputed to the

       driver of the vehicle” and affirming the defendant’s possession of cocaine

       conviction where he was driving and the drugs were found under his seat);

       Young, 564 N.E.2d at 972 (holding that the evidence was sufficient to support

       an inference that the defendant, and not the passenger in the vehicle, had

       control over a spray can containing cocaine and was therefore in constructive

       possession). We will not reweigh the evidence or the jury’s determination. See

       Drane, 867 N.E.2d at 146. Accordingly, we affirm Patterson’s two convictions.


[32]   Affirmed.


       Baker, J., and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A03-1504-CR-123| March 29, 2016   Page 19 of 19